Case 5:17-cv-01524-TAD-MLH Document 188 Filed 11/25/20 Page 1 of 2 PageID #: 4575




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

  TODD PHILLIPS, et al                         *       CIVIL ACTION NO: 17-1524

  VERSUS                                       *       DISTRICT JUDGE DOUGHTY

  JULIAN WHITTINGTON, et al                    *       MAGISTRATE JUDGE HORNSBY

                              NOTICE OF CROSS-APPEAL

         Notice is hereby given that the Plaintiffs, TODD PHILLIPS, JODI PHILLIPS,

  BROOKE PHILLIPS, and ABBY PHILLIPS, hereby appeal to the United States Court of

  Appeals for the Fifth Circuit from the trial court’s Memorandum Ruling and Judgment

  granting in part and denying in part BSO Defendants’ summary judgment motion asserting

  qualified immunity, which ruling was entered on October 28, 2020 (Rec. Docs. 180, 181),

  under the Court’s pendent appellate jurisdiction because the issues to be presented are

  “inextricably intertwined” with the appeal of Sheriff Julian Whittington and Lt. Bruce Bletz

  from the same Memorandum Ruling and Judgment, see Rec. Doc. 187, and review of the

  complete Memorandum Ruling and Judgment (Rec. Docs. 180, 181) “is necessary to

  ensure meaningful review.” See Anderson v. Valdez, 845 F.3d 580, 589 (5th Cir. 2016).


                                     Respectfully submitted,

                                     STROUD, CARMOUCHE & BUCKLE, PLLC

                                     BY: /s/ Nichole M. Buckle
                                            Nichole M. Buckle, Bar No. 32113
                                     7330 Fern Avenue, Suite 903
                                     Shreveport, Louisiana 71105
                                     Phone: (318) 629-0014
                                     Fax: (318) 404-1571
Case 5:17-cv-01524-TAD-MLH Document 188 Filed 11/25/20 Page 2 of 2 PageID #: 4576




                               BREITHAUPT, DUBOS, & WOLLESON
                               Michael L. DuBos, Bar No. 23944
                               1811 Tower Drive
                               Monroe, Louisiana 71201
                               Phone: (318) 322-1202
                               Fax: (318) 322-1984
